UNITED STATES DEPARTMENT OF THE TREASURY 1500 PENNSYLVANIA AVENUE, NW WASHINGTON, D.C. Dear Ladies and Gentlemen: The company set forth on the signature page hereto (the “Company”) intends to issue in a private placement the number of shares of a series of its preferred stock set forth on Schedule A hereto (the “Preferred Shares”) and a warrant to purchase the number of shares of its common stock set forth on Schedule A hereto (the “Warrant” and, together with the Preferred Shares, the “Purchased Securities”) and the United States Department of the Treasury (the “Investor”) intends to purchase from the Company the Purchased Securities. The purpose of this letter agreement is to confirm the terms and conditions of the purchase by the Investor of the Purchased Securities.Except to the extent supplemented or superseded by the terms set forth herein or in the Schedules hereto, the provisions contained in the Securities Purchase Agreement – Standard Terms attached hereto as Exhibit A (the “Securities Purchase Agreement”) are incorporated by reference herein.Terms that are defined in the Securities Purchase Agreement are used in this letter agreement as so defined.In the event of any inconsistency between this letter agreement and the Securities Purchase Agreement, the terms of this letter agreement shall govern. Each of the Company and the Investor hereby confirms its agreement with the other party with respect to the issuance by the Company of the Purchased Securities and the purchase by the Investor of the Purchased Securities pursuant to this letter agreement and the Securities Purchase Agreement on the terms specified on Schedule A hereto. This letter agreement (including the Schedules hereto) and the Securities Purchase Agreement (including the Annexes thereto) and the Warrant constitute the entire agreement, and supersede all other prior agreements, understandings, representations and warranties, both written and oral, between the parties, with respect to the subject matter hereof.This letter agreement constitutes the “Letter Agreement” referred to in the Securities Purchase Agreement. This letter agreement may be executed in any number of separate counterparts, each such counterpart being deemed to be an original instrument, and all such counterparts will together constitute the same agreement.Executed signature pages to this letter agreement may be delivered by facsimile and such facsimiles will be deemed as sufficient as if actual signature pages had been delivered. * * * In witness whereof, this letter agreement has been duly executed and delivered by the duly authorized representatives of the parties hereto as of the date written below. UNITED STATES DEPARTMENT OF THE TREASURY By: /s/ Neel Kashkari Name: Neel Kashkari Title: Interim Assistant Secretary For Financial Stability COMPANY: MIDSOUTH BANCORP, INC. By: /s/ C.R. Cloutier Name: C. R. Cloutier Title: President/ C.E.O. Date: January 9, 2009 EXHIBIT A SECURITIES PURCHASE AGREEMENT STANDARD TERMS TABLE OF CONTENTS Page Article I Purchase; Closing 1.1Purchase 1 1.2Closing 2 1.3Interpretation4 Article II Representations and Warranties 2.1Disclosure 4 2.2Representations and Warranties of the Company5 . Article III Covenants 3.1Commercially Reasonable Efforts 13 3.2Expenses 14 3.3Sufficiency of Authorized Common Stock; Exchange Listing14 3.4Certain Notifications Until Closing 15 3.5Access, Information and Confidentiality 15 Article IV Additional Agreements 4.1Purchase for Investment16 4.2Legends16 4.3Certain Transactions 18 4.4Transfer of Purchased Securities and Warrant Shares; Restrictions on Exerciseof the Warrant18 4.5Registration Rights19 4.6Voting of Warrant Shares 30 4.7Depositary Shares 31 4.8Restriction on Dividends and Repurchases31 4.9Repurchase of Investor Securities32 4.10Executive Compensation 33 4.11Bank and Thrift Holding Company Status33. i 4.12 Predominantly Financial 34 Article
